Title: Thomas Jefferson to Eleuthère I. du Pont de Nemours, 24 April 1811
From: Jefferson, Thomas
To: Du Pont de Nemours, Eleuthère Irénée


          
            Dear Sir
            Monticello Apr. 24. 11.
          
           We are, four of us, sportsmen, in my family, amusing ourselves much with our guns. but the powder sold here is wretched, carrying the index of the French eprouvette (such as you furnished Genl Dearborne) to 9. 10. or 11. only, while the cannister of your powder, recieved from you 2. or 3. years ago, carried it to considerably upwards of 20. I have persuaded a merchant in this neighborhood to get his supply from you which he has promised to do, and I am in hopes the difference which will be found between that & what has been usually bought will induce our other merchants to do the same.  I promised mr Lietch, the merchant alluded to, a letter to you when he should go on. this will serve instead of it. but he does not go on till autumn. in the mean time I am engaged in works which require a good deal of rock to be removed with gunpowder, in doing which with the miserable stuff we have here, we make little way. will you be so good as to send me a quarter of a hundred of yours, addressed to Messrs Gibson & Jefferson of Richmond, who will forward it to me. the cost shall be remitted you as soon as made known. vessels pass from Philadelphia to Richmond almost daily, & the sooner I recieve it, the sooner I shall make effectual progress in my works. Accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
        